Name: 2013/345/EU: Council Decision of 1Ã July 2013 amending the Council's Rules of Procedure
 Type: Decision
 Subject Matter: EU institutions and European civil service;  politics and public safety;  demography and population;  European construction;  Europe
 Date Published: 2013-07-02

 2.7.2013 EN Official Journal of the European Union L 183/11 COUNCIL DECISION of 1 July 2013 amending the Council's Rules of Procedure (2013/345/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 240(3) thereof, Whereas: (1) Article 3(3), first and fourth subparagraphs, of the Protocol (No 36) on transitional provisions annexed to the Treaties provide that, until 31 October 2014, when an act is to be adopted by the Council by a qualified majority, and if a member of the Council so requests, it must be verified that the Member States constituting the qualified majority represent at least 62 % of the total population of the Union. (2) That percentage is calculated according to the population figures set out in Article 1 of Annex III to the Council's Rules of Procedure (1) (hereinafter referred to as "Rules of Procedure"). (3) On 14 January 2013, the Council adopted Decision 2013/37/EU (2) amending the Rules of Procedure so as to update the figures in Article 1 of Annex III to the Rules of Procedure with effect from 1 January 2013 as required by Article 2(2) of that Annex. (4) Following the accession of the Republic of Croatia to the Union, Annex III to the Rules of Procedure should be amended to take account of its population, HAS ADOPTED THIS DECISION: Article 1 The table in Article 1 of Annex III to the Rules of Procedure is hereby amended as follows: (1) the following new entry is inserted after the entry concerning Ireland: "Croatia 4 398,2"; (2) the entry entitled "Total" is replaced by the following entry: "Total 508 077,9"; (3) the entry entitled "Threshold (62 %)" is replaced by the following entry: "Threshold (62 %) 315 008,3". Article 2 This Decision shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 1 July 2013. Done at Brussels, 1 July 2013. For the Council The President L. LINKEVIÃ IUS (1) Council Decision 2009/937/EU of 1 December 2009 adopting the Council's Rules of Procedure (OJ L 325, 11.12.2009, p. 35). (2) OJ L 16, 19.1.2013, p. 16.